Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-3, 5-13 and 15-17 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 11/15/2021.  
Claims 1-3, 5-13 and 15-17 are currently amended.
Claims 4, 14, and 18-21 remain cancelled and are not considered at this time.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5-13 and 15-17 are directed to the abstract idea of determining an optimal schedule for patients ordered to use a medical scanning device.  The claims are directed to certain methods of organizing human activity 
The limitation of determining a schedule for a plurality of patients for an ordered nuclear medicine scanning procedure with the nuclear medicine scanning device, as drafted, is a step executed by a system that, under its broadest reasonable interpretation, covers managing interactions between people but for the recitation of generic computer components.  That is, other than reciting “processor programmed to,” nothing in the claim elements precludes the step from being a function which is a personal behavior or personal interaction.  For example, but for the “processor programmed to” language, scheduling a plurality of patients for an ordered nuclear medicine scanning procedure in the context of this claim encompasses the user interacting with a patient or patient information in any fashion to schedule their procedure which can include personal interactions between a patient and provider. Similarly, the limitation of determining the schedule comprises determining a scan time window which minimizes radiopharmaceutical dose and also comprises scheduling a patient to fit into an available time window, as drafted, under its broadest reasonable interpretation, covers a method of organizing human activity which includes the user using the obtained information to generate a schedule for a plurality of patients by following rules and instructions such as extending the scan time window and reducing the pharmaceutical dose.  The calculated schedule is output to teach a user of the results determined in the calculating step by displaying by a display device or sending to a workstation which can be a user delivering a schedule to another user at their workstation which is a personal interaction between a scheduler and a person operating a scanner. If a claim limitation, under its broadest reasonable 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a repository, memory, and a processor for performing the steps of the scheduling, calculating, and displaying and a nuclear medicine scanning device comprising a Positron Emission Tomography (PET) or Single Photon Emission Computed Tomography (SPECT) scanner for performing nuclear medicine scanning procedures .  The repository, memory and scheduler are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The PET or SPECT scanner is also recited as a routine scanner device and amounts to no more than mere instructions to apply an exception because the scanner is machinery which is used as a tool used in its ordinary capacity and additionally is added after the fact to the abstract idea to conduct a scan which is the normal purpose of the scanner.  The claim also recites the additional elements of storing parameters from scanning procedures for prior patients mined from data sources in the repository and displaying the data on a display device which amounts to no more than mere instructions to apply the exception because the claim invokes computers or other machinery as a tool to e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a “repository" for storing parameters from scanning procedures for prior patients, a “memory”, “a processor” to perform the method of the invention, the PET or SPECT scanner for performing a scanning procedure and the storing of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and MPEP 2106.05(d)(II)(i) Receiving or 
Claims 2-3, 5-10, 12-13 and 15-17 are dependent from Claims 1 and 11 and include all the limitations of Claims 1 and 11.  Therefore, claims 2-3, 5-10, 12-13 and 15-17 recite the same abstract idea.  The dependent claims include the functions of optimizing the schedule over a span of days based on factors such as hours of operation and staffing breaks, and revision or changes of the schedule based on various factors as well as tracking each received ordered unit dose, the decay with time and intended patient in order to forecast time and duration of the steps of the scanning procedure for the patient.  These functions only serve to further limit the 
The dependent claims do not include any additional elements integrate the abstract idea into a practical application or provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-3, 5-13 and 15-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Amendments
Applicant’s arguments, see Pages 9-17, “35 U.S.C. 101 Rejection”, filed 11/15/2021 with respect to claims 1-3, 5-13 and 15-17 have been fully considered but they are not persuasive.  Applicant argues that the present claims are not directed to an abstract idea because the claim limitations are analogous to a claim directed to a method of treating a patient for a particular disease, similar to Vanda.   Examiner respectfully disagrees.  As per MPEP 2106.04(d)(2), when determining if an additional element is considered a particular treatment or prophylaxis, the treatment or prophylaxis limitations must be “particular”.  A limitation which recites “administering a suitable medication to a patient” based on an abstract idea is not particular and instead is merely instructions to “apply” the exception in a generic way.  The present claims recite that determining the schedule results in minimizing the radiopharmaceutical dose, determining the schedule which fits into a time window by extending the time window and reducing a radiopharmaceutical dose.  The claims do not recite the actual or particular treatment and thus this is no more than mere instructions to apply the exception.

Applicant argues that the present claims integrate the abstract idea into a practical application because the additional elements reflect an improvement to other technology or technical field.  Applicant argues that the present claims provide an improvement to the field of medical imaging by the scheduling of patients including having to account for the short half-lives of the radiopharmaceutical doses and the availability of the time scan windows.  Examiner respectfully disagrees.  The claims do not recite or include any language which includes the determination of half-lives of the radiopharmaceutical doses.  Determining the schedule results in minimizing the radiopharmaceutical dose, but determining the schedule is directed to the abstract idea itself and is not considered an additional element to be analyzed as an additional element when determining if the claims are integrated into a practical application.  As discussed above, an improvement to the abstract idea itself does not integrate the abstract idea into a practical application.

Applicant argues that the present claims integrate the abstract idea into a practical application because the processing steps are performed to create new information.  Applicant merely alleges that this integrates the abstract idea into a practical application but does not provide specific arguments as to which additional elements amount to an integration into a practical application.  Examiner asserts that the present claims do not effect a transformation or reduction of a particular article to a different state or thing.  The claims generate a schedule which is the abstract idea itself and thus not an additional element which integrates the abstract idea into a practical application.  The schedule is not a particular article which can be transformed such that it is a different state or thing.  It is merely the result of the abstract idea itself.
Applicant argues that the present claims provide significantly more than the abstract idea because the claims provide an improvement to a technology or other technical field of 
Applicant argues that the claims are too complex to perform without using a computer and thus provide an improvement.  Applicant merely alleges an improvement but does not specify what technology is improved.  Regardless, the claims are analyzed as falling into the abstract grouping of certain methods of organizing human activity which does not require the test for whether the analysis is too complex for a human mind.  The use of the capabilities of a general purpose computer amounts to mere instructions to apply the exception, as per MPEP 2106.05(2), and does not provide significantly more than the abstract idea.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626